        Case 2:12-cv-00859-LMA Document 1279 Filed 06/10/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


 LASHAWN JONES, ET AL.                                CIVIL ACTION NO. 12-859

 VERSUS                                               SECTION I, DIVISION 1

 MARLIN GUSMAN, ET AL.                                JUDGE LANCE M. AFRICK
                                                      MAGISTRATE JUDGE NORTH


                                UPDATED STATUS REPORT

       The City of New Orleans hereby submits an updated status report, confirming that the City

has fully complied with all Court Orders as to TDC and Phase III. Such Orders have been followed

even to the City’s overall detriment. On March 18, 2019, this Honorable Court Ordered the City

to do the following:

               IT IS ORDERED that the City immediately initiate the planning,
               design, procurement, and renovation of the temporary
               accommodations described in its Short-Term Plan and the
               attachments thereto. The Court expects the project to be completed
               on or near the deadline set forth in the City’s Short-Term Plan.

               IT IS FURTHER ORDERED that the City and the Orleans Parish
               Sheriff’s Office are directed to continue the programming phase of
               Phase III.

               IT IS FURTHER ORDERED that the parties are to work
               collaboratively to design and build a facility that provides for the
               constitutional treatment of the special populations discussed herein
               without undue delay, expense or waste.

               ...

               The Court specifically finds that the orders herein extend no further
               than necessary to correct violations of the federal rights of the
               plaintiff class. The Court further specifically finds that such relief
               is narrowly drawn, extends no further than necessary to correct the
        Case 2:12-cv-00859-LMA Document 1279 Filed 06/10/20 Page 2 of 6



               violations of federal rights, and is the least intrusive means
               necessary to correct such violations. . . .

R.Doc. 1227.

       The City has fully complied with the Court’s Order, as set forth in the City’s status reports

as filed into the record over the past fourteen months at R.Docs. 1231, 1234, 1238, 1243, 1244,

1249, 1252, 1253, 1256, 1258, 1261, 1266, 1268, 1276. The anticipated substantial completion of

TDC is expected to occur next week, to ensure adequate accommodations for the special

population at issue, notwithstanding the ongoing global pandemic. Over the past year, the City

has worked to collaborate with the parties, provided design information and documentation, and

requested and received the parties’ input.

       For the reasons outlined by the City at R.Doc. 1276, however, the City has now been

required to request that the architect suspend Phase III construction design work. See R.Doc. 1276.

The City respectfully disagrees with the Court’s suggestion during this morning’s status

conference with the Court that the City has failed in any way to comply with the Court’s Order.

The City will submit a Motion fully outlining the City’s position, as requested by the Court, and

will request expedited consideration for same. The City is requesting seven to fourteen (7-14)

business days to file the requested Motion, to ensure the City has a reasonable opportunity to gather

all relevant information, for submission to the Court.

       As was previously asserted at R.Doc. 1276, the COVID-19 pandemic has had a dramatic

impact on the City’s financial standing. The City currently faces a projected $136M (or more)

revenue shortfall in 2020, primarily the result of diminished sales tax collections. Furthermore,

the City’s ability to finance infrastructure projects was recently impacted by Fitch Ratings’ May

4th announcement that they were downgrading the City’s default bond rating and placing the City

on a negative rating watch.


                                                                                               Page 2
        Case 2:12-cv-00859-LMA Document 1279 Filed 06/10/20 Page 3 of 6



       Given these new financial realities, it is imperative that the City address concerns with the

ongoing design work on the OJC Phase III facility. This project is already projected to cost $51M,

which is $15M over budget, and will require the commitment not only of additional bond funds

but also a substantial operating budget – money that the City does not have. Furthermore, the

significant strides that the City has made over the past five years to reduce the jail population has

alleviated the need for such an expanded jail capacity.

       Once the Phase III facility opens it will require a dedicated operating budget. A study

commissioned by the City projects that operating costs for the facility will total a net $9.5M per

year, primarily the result of increased staffing. This would necessitate an 18% increase in the

City’s General Fund contribution to the Sheriff’s budget, which has already seen a massive

increase in response to the Consent Judgement.

       When the Consent Judgement became effective in October 2013, the average daily

population in the jail was 2,289 and the City’s General Fund contribution to jail operations at that

time was $22M. By 2019, the jail had an average daily population of 1160 and a General Fund

contribution of $53M. Notably, in the span of six years, the City has increased its allocation of

operating funding to OPSO by a total of 140%, and this funding has increased by an astounding

375% on a per-inmate basis. Notwithstanding this substantial investment, OPSO remains under

the cloud of a consent decree. Accommodating an additional increase of almost $10M annually

in operating expenses in response to a Court Order, where a budget increase of 140% has already

occurred, would be challenging under normal circumstances. In the context of recovering from

the sharpest decline in economic activity in U.S. history, it would mean cutting basic city services.

It would also mean potentially reducing funding for public safety and programs that support other




                                                                                               Page 3
                                         Case 2:12-cv-00859-LMA Document 1279 Filed 06/10/20 Page 4 of 6



                                 vulnerable populations in Orleans Parish who are not in jail, including the mental health

                                 population.

                                        Steady and consistent jail population trends have diminished the need to expand jail

                                 capacity in the manner the City originally agreed to do in 2017. With $3.5M in grant support from

                                 the John D. and Catherine T. MacArthur Foundation, the City has been working directly with

                                 criminal justice stakeholders over the past several years to implement initiatives that reduce jail

                                 population.

                      1800
                                         1541                 1552
                      1600
Average Daily Population




                      1400                                                         1285
                                                                                                       1160
                      1200
                                                                                                                             977
                      1000

                           800

                           600

                           400

                           200

                            0
                                         2016                 2017                 2018                2019                 2020


                                        In 2019, the average daily population decreased below 1200 inmates for the first time – a

                                 25% reduction compared to 2016. At the same time, the City anticipates completing work on

                                 renovations to TDC Buildings 1 and 2, which will add additional capacity to the jail’s existing

                                 current capacity for 1,438 persons. TDC will also provide some additional housing for OPSO’s

                                 current acute and sub-acute mental health populations, including both females and males.

                                        Since the COVID-19 epidemic, the jail population has declined even further, with the

                                 average daily population ranging from 800-850. While it is still unclear if a sub-850 average daily

                                 population is sustainable in the long-term, courts and law enforcement are implementing strategies

                                 which are likely to continue to exert downward pressure on the jail population even once the

                                                                                                                              Page 4
        Case 2:12-cv-00859-LMA Document 1279 Filed 06/10/20 Page 5 of 6



epidemic recedes. Finally, to fully implement Louisiana’s “Raise the Age” law the City has

completed an expansion of our Juvenile Justice Intervention Center (“JJIC”) to house juveniles

currently being held at OJC. We anticipate that the remaining ~16 juveniles currently housed at

OJC will either be largely or entirely moved to the JJIC later this year, further reducing supervisory

demands on OPSO.

       The economic impacts of the COVID-19 pandemic mean that the City is already facing

what is likely to be years of reduced funding for government services, with the anticipated costs

of Phase III exacerbating needed budget cuts. Given these factors, the City will be required to take

immediate steps to address these growing concerns. Immediate steps have included requesting

that the architect suspend construction design work.

       To the extent the Court is further ordering that Construction Design work continue

on a facility where adjustments and decisions will need to be made going forward consistent

with the current facts, this will be a waste of taxpayer dollars, financially benefitting only the

architect, which should be avoided.

                                               Respectfully submitted,

                                               /s/ Sunni J. LeBeouf
                                               SUNNI J. LeBEOUF (LSBA #28633)
                                               CITY ATTORNEY
                                               Email: sunni.lebeouf@nola.gov
                                               DONESIA D. TURNER (LSBA #23338)
                                               Email: donesia.turner@nola.gov
                                               Sr. Chief Deputy City Attorney
                                               CHURITA H. HANSELL (LSBA #25694)
                                               Chief Deputy City Attorney
                                               Email: chhansell@nola.gov
                                               1300 PERDIDO STREET
                                               CITY HALL-ROOM 5E03
                                               NEW ORLEANS, LOUISIANA 70112
                                               TELEPHONE: (504) 658-9800
                                               FACSIMILE: (504) 658-9868

                                               Counsel for the City of New Orleans

                                                                                                Page 5
       Case 2:12-cv-00859-LMA Document 1279 Filed 06/10/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I certify that on June 10, 2020, a copy of the foregoing has been served upon all parties to

this proceeding by CM/ECF notification.

                                             /s/ Sunni J. LeBeouf
                                             SUNNI J. LeBEOUF




                                                                                             Page 6
